 

AO 455 (Rev. 01/09) Waiver of an Indictment

UNITED STATES DISTRICT CoURT

 

 

 

for the
Eastem District of Califomia
JAN 2 8 2019
United States ofAmerica ) C|_ERKl U.S_ DlS-,~ CT co T
v. ) ease No. 17-cr-00137-LJo-s§§éTEF‘N D'STR‘CT WHN|A
) DEPuTv cLEm<
GREVIN MARIO MORALES, SR. §
Defendant

1 WAIVER OF AN INDICTMENT

I understand that I have been accused of one or more offenses punishable by imprisonment for more than one
year. I was advised in open court of my rights and the nature of the proposed charges against me.

After receiving this advice, I waive my right to prosecution by indictment and consent to prosecution by
information.

` Date: /[ l 5 f/j //'%¢\/K /%/ w

Defendant ’s signature
W/>
Signature -oj/‘"A@`endant ’s attorney

Marc Days

Printed name of defendant ’s attorney

fw_»d><:°`§\.n;\_/L'Q_J

\-/ U Judge ’s signature '

 

Lawrence J. O'Neill, United States Distn'ct Judge
Judge ’s printed name and title

 

